         Case 1:20-cv-03773-LGS Document 125 Filed 07/30/21 Page 1 of 2




               D: +1 212 225 2333
              memcdonald@cgsh.com                          July 22, 2021
                                 Application DENIED. No party seeks to maintain the letter at Dkt. No. 116
VIA ECF                          under seal.
The Honorable Lorna G. Schofield
United States District Court     The Clerk of Court is respectfully directed to close the motion at Dkt No.
Southern District of New York 115 and unseal the motion at Dkt. No. 116.
500 Pearl Street
New York, NY 10007               Dated: July 30, 2021
                                         New York, New York
       Re:     Manbro Energy Corp. v. Chatterjee Advisors, LLC, et al., No. 20-cv-3773 (LGS):
               Request to File Under Seal

Dear Judge Schofield:

        We respectfully write on behalf of Plaintiff Manbro Energy Corporation (“Plaintiff”), in
accordance with Paragraph I.D.3 of Your Honor’s Individual Rules, to request leave to file under
seal Plaintiff’s pre-motion letter seeking to strike improper rebuttal opinions submitted by
Defendants’ valuation expert, Marc J. Brown (the “Letter”). Parties and attorneys of record who
should have access to the sealed document are listed in Appendix A.

        Plaintiff makes this sealing request pursuant to Paragraph 11 of the Stipulation and Order
of Confidentiality, dated October 21, 2020 (ECF No. 51) (the “Confidentiality Order”).
Plaintiff’s Letter references expert reports deemed Confidential Information or Discovery
Material, as defined in the Confidentiality Order.

        Pursuant to Paragraph I.D.3 of Your Honor’s Individual Rules, Plaintiff notes that it has
no interest in confidential treatment of the information contained in the Letter and, therefore,
absent objection by Defendants would propose to file the Letter on the public docket without any
redactions. Should Defendants object to public filing and/or propose redactions, Plaintiff will of
course be guided by the Court.

                                             Respectfully Submitted,

                                             /s/ Mark E. McDonald

                                             Mark E. McDonald

cc:    All Counsel of Record (via ECF)
       Case 1:20-cv-03773-LGS Document 125 Filed 07/30/21 Page 2 of 2
The Honorable Lorna G. Schofield, p. 2

                      Appendix A – Parties and Attorneys of Record

Parties

Manbro Energy Corporation

Chatterjee Advisors, LLC

Chatterjee Fund Management, LP

Chatterjee Management Company, d/b/a The Chatterjee Group

Purnendu Chatterjee



Cleary Gottlieb Stein & Hamilton, LLP

Joon H. Kim

Victor L. Hou

Rahul Mukhi

Mark E. McDonald



Gibson, Dunn & Crutcher LLP

Randy M. Mastro

Mark A. Kirsch

Avi Weitzman

Casey Kyung-Se Lee
